J-S50039-16
                                 2016 PA Super 230
COMMONWEALTH OF PENNSYLVANIA                    1   IN THE SUPERIOR COURT OF
                                                          PENNSYLVANIA
                            Appellee

                       v.

MICHAEL A. FLOWERS

                            Appellant                    No. 3 MDA 2016


         Appeal from the Judgment of Sentence dated November 9, 2015
              In the Court of Common Pleas of Lackawanna County
               Criminal Division at No(s): CP- 35 -CR- 0002248 -2011

BEFORE:      STABILE, J., SOLANO, J., and FITZGERALD, J.*

OPINION BY SOLANO, J.:                               FILED OCTOBER 24, 2016

         Appellant, Michael A. Flowers, appeals from the judgment of sentence

entered following the revocation of his placement in State Intermediate

Punishment,' which was imposed after he pled guilty to four counts of theft

by unlawful taking.2        For the reasons that follow, we vacate Appellant's

judgment of sentence and remand for re- sentencing.

         The trial court summarized the factual and procedural history relevant

to     this case as follows:      Under Docket No. CP- 35 -CR- 0002248 -2011,

Appellant was charged with four counts of Theft by Unlawful Taking, in



*    Former Justice specially assigned to the Superior Court.

'   61 Pa.C.S. §§ 4101 -4109.

2    18 Pa.C.S. § 3921.
J-S50039-16


violation of 18       Pa. C.S. §    3921(a), and four counts of Receiving Stolen

Property, in violation of 18 Pa.C.S.       §   3925(a). These charges stemmed from

a   July 15, 2011 report to Scranton Police in which the victim stated that her

son discovered    a   bag of her   jewelry     in Appellant's possession when        Appellant

was in the hospital.      Upon further investigation, Scranton Police discovered

additional jewelry owned by the victim that Appellant sold at                   a   local pawn

shop. Trial Court Opinion, 3/1/16, at           1   -2.

        On January 26, 2012, Appellant entered an open                  guilty plea to four

counts of Theft by Unlawful Taking in the Lackawanna County Drug

Treatment Court, which       is   designed to help certain illegal drug users receive

treatment, achieve drug abstinence,                   and    ultimately have their cases

dismissed.     At that time, the remaining charges against Appellant were

withdrawn.

        On October 1, 2013, Appellant was                 terminated from the Lackawanna

County Treatment Court program, based upon the following violations:


                 5/9/2012:           Missed  color [a drug testing
                                     requirement] and appointment
                                     with Tony Villano, sanction[ed] to
                                     one   weekend            in   Lackawanna
                                     County prison.

                 5/18/2012:          Admitted to using suboxone and
                                     heroin, placed in Lackawanna
                                     County     prison, assessed for
                                     treatment.

                 9/29/2012:          Missed color, week sanction.


                                               -2
J-S50039-16


                 10/11/2012:     Tested        positive for suboxone,
                                 placed        in  Lackawanna County
                                 prison.

                 2/2/2013:       Tested positive for opiates at
                                 Salvation     Army,     placed     in
                                 Lackawanna        County      prison,
                                 allowed re -entry to Salvation Army
                                 program on 2- 25 -13.

                 6/26/2013:      [Appellant] caught stealing from
                                 Salvation Army, and admitted to
                                 doing so; placed       in   Lackawanna
                                 County prison.


Trial Court Opinion, 3/1/16, at   2 -3.    Appellant's guilty plea was accepted and

sentencing was deferred pending referral to the Department of Corrections

for an evaluation and eligibility assessment to determine Appellant's

potential suitability for State Intermediate Punishment (SIP),            a   two -year

program designed to          move offenders from confinement         to       in- patient

treatment, then to supervised out - patient treatment, and ultimately to

reintegration into the community. Id. at 3.

      On   May    13,   2014, the trial court received the Department of

Corrections' recommendation that Appellant would benefit from the SIP

program.   Thereafter, on June 9, 2014, the court sentenced Appellant on

Count One to two years in the SIP program.          It sentenced him to two years'
probation each on Counts Two, Three, and Four, to run consecutively, for an

aggregate sentence of two years in SIP followed by six years' probation.

The court also ordered restitution in the amount of $4,300.00.       Id.      at 3.




                                          -3
J-S50039-16



       On September 18, 2015, the court received notice            that Appellant had
been expelled from the SIP program due to his failure to comply with

administrative and disciplinary guidelines, including repeated violations

regarding substance abuse during SIP.               On November 9, 2015, the court

resentenced Appellant as follows:         2 -5   years' incarceration on Count One, 1-

3   years' incarceration plus two years' probation on Count Two,            1   -2 years'

incarceration plus two years' probation on Count Three, and two years'

probation on Count Four, for an aggregate sentence of 4 -10 years'

incarceration, followed by six years' probation              On November 18, 2015,

Appellant filed   a   timely Motion for Reconsideration of Sentence, which the

court denied by an order dated December 1, 2015, and entered on

December 2, 2015.        Id. at   3 -4.   On December 28, 2015, Appellant filed a

Notice of Appeal to this Court.

       On appeal, Appellant raises two sentencing issues         for our review:

          1.   Whether the lower court failed to articulate sufficient
               reasons or any reasons for the sentences imposed?

          2. Whether the sentences imposed by the lower court
             were excessive in light of all of the factors presented?

Appellant's Brief at 4.     In an opinion, the sentencing court expressed the

view that, in light of Appellant's termination from SIP for repeated drug use

violations, the reasons for the sentences were clear and that it neither

imposed an illegal sentence nor abused its discretion.            Trial Court Opinion,

3/1/16, at 10 -14.


                                           -4
J-S50039-16



                                      Jurisdiction
        We begin by determining whether we have appellate jurisdiction.

Appellant challenges the discretionary aspects of his sentence.                       Our

jurisdiction to hear such        a   challenge   is   discretionary, and we may not

exercise our discretion to review such an issue unless we first determine

that:    (1) the appeal is timely; (2) Appellant preserved his issue; (3)

Appellant's brief includes   a   concise statement of the reasons relied upon for

allowance of an appeal with respect to the discretionary aspects of his

sentences, as required by Rule 2119(f) of the Pennsylvania Rules of

Appellate Procedure; and (4) that concise statement raises                 a   substantial

question that the sentences were inappropriate under the Sentencing Code.

Commonwealth v. Colon, 102 A.3d 1033, 1042 -43                    (Pa. Super. 2014).3   If


3 The  third and fourth of these requirements arise because the General
Assembly has provided that a challenge to the discretionary aspects of a
sentence is not appealable as of right. Commonwealth v. Edwards, 71
A.3d 323, 330 (Pa. Super. 2013). Instead, to invoke this Court's power to
review the discretionary aspects of a sentence, an appellant must petition
the Court to exercise discretionary jurisdiction under Section 9781(b) of the
Sentencing Code, 42 Pa. C.S. § 9781(b). Section 9781(b) provides: "The
defendant or the Commonwealth may file a petition for allowance of appeal
of the discretionary aspects of a sentence          to the appellate court that
                                                      .   .   .


has initial jurisdiction for such appeals. Allowance of appeal may be granted
at the discretion of the appellate court where it appears that there is a
substantial question that the sentence imposed is not appropriate under this
chapter." The Supreme Court of Pennsylvania has held that a notice of
appeal operates as a petition for allowance of appeal under this section so
long as the appellant's brief then includes a statement under Rule 2119(f)
that sets forth sufficient reasons for this Court to exercise its discretionary
(Footnote Continued Next Page)


                                          -5
J-S50039-16


the appeal satisfies each of these prerequisites, we may accept it and

proceed to the substantive merits of the case.                Id.
        The second, third, and fourth of these requirements are met here.

Appellant preserved his sentencing challenge in his November 18, 2015

petition for reconsideration of sentence, and he included                             a    separate Rule

2119(f) concise statement         in his   appellate brief. See Appellant's Brief at 9-

10.    In addition, Appellant has raised           a   substantial question for our review

by asserting that the trial court failed to state adequate reasons on the

record for Appellant's sentence. See Commonwealth v. Oliver, 693 A.2d

1342, 1347 -48 (Pa. Super. 1997) (claim that sentencing court failed to state

adequate reasons for sentence imposed                        presents substantial question

regarding appropriateness of sentence).

        The pivotal question, then, is whether Appellant filed                    a       timely notice of

appeal.       Like most other appeals, an appeal from               a    sentence imposed after

revocation of intermediate punishment must be filed within 30 days after

imposition of the new sentence. See Pa.                 R.   App.   P.      903(a). In contrast to

other sentencing situations in which the filing of                      a   post- sentence motion

extends the appeal period until after the motion has been decided, see Pa.

R.    Crim.   P.   720(a)(2), the filing of   a   motion to modify            a   sentence imposed

after revocation of parole or intermediate punishment does not toll the 30-
(Footnote Continued)

jurisdiction. See Commonwealth v. Tuladziecki, 522 A.2d 17, 18 -20 (Pa.
1987); see also Commonwealth v. Gambal, 561 A.2d 710 (Pa. 1988).


                                              -6
J-S50039-16


day appeal period.          Pa. R.     Crim.   P.   708(E).4 Here, Appellant was sentenced

on November 9, 2015.                 He moved for reconsideration of his sentence on

November 18, 2015, and the court denied that motion in an order dated

December 1, 2015, which was stamped as entered on December 2, 2015.

Appellant appealed on December 28, 2015, which was within 30 days of the

order denying his motion for reconsideration, but more than 30 days from

the November 9, 2015 order imposing Appellant's sentence.                          Accordingly,

Appellant's appeal was untimely.

        Appellant argues, however, that he filed his appeal late because the

trial court provided him with incorrect information about the appeal deadline,

and     that   his   late     filing     therefore       should   be   excused    because   the

misinformation constituted               a   breakdown of the judicial process.             See

Appellant's Brief at 6 -7, citing Commonwealth v. Parlante, 823 A.2d 927,

929 (Pa. Super. 2003), and Commonwealth v. Coolbaugh, 770 A.2d 788,

791     (Pa.   Super.   2001).           Notably,        the Commonwealth        agrees.    See




4   A note to Rule 708 provides:
        Under this rule, the mere filing of a motion to modify sentence
        does not affect the running of the 30 -day period for filing a
        timely notice of appeal. Any appeal must be filed within the 30-
        day period unless the sentencing judge within 30 days of the
        imposition of sentence expressly grants reconsideration or
        vacates the sentence. See Commonwealth v. Coleman, 721
        A.2d 798, 799, n.2 (Pa. Super. 1998). See also Pa.R.A.P.
        1701(b)(3).


                                                    -7
J-S50039-16


Commonwealth's Brief at 3.       After careful review of the record, we also

agree.

      Rule 704(C)(3) of the Rules of Criminal Procedure provides that at the

time of sentencing, the sentencing judge "shall determine on the record that

the defendant has been advised of      .   .   .   the right to file   a   post- sentence

motion and to appeal,      of the time within which the defendant must
exercise those rights, and of the right to assistance of counsel                   in   the

preparation of the motion and appeal. [Emphasis added.]" The transcript of

the sentencing proceeding on November 9, 2015 discloses that the trial

court did not provide Appellant with information about when he could

appeal, but that the court instead presided while the following colloquy

occurred between Appellant and his trial counsel:

         [DEFENSE COUNSEL]:         Michael, you have a right to file
                                    a reconsideration of sentence
                                    within 10 days if you're not
                                    satisfied with the sentence
                                    imposed.    You also have 30
                                    days-
         [APPELLANT]   :            How do I do that?

         [DEFENSE COUNSEL]:         You can let me know and I can
                                    file that.  You can do it in
                                    writing.
         [APPELLANT]   :            I'd like         a   reconsideration      if
                                    possible.
         [DEFENSE COUNSEL]:         Okay, and you also have a right
                                    to file an appeal within 30 days
                                    from the date of sentence or
                                    from the disposition on the
                                    reconsideration.

                                     -8-
J-S50039-16


         [APPELLANT]        :                 Okay.
         [DEFENSE COUNSEL]:                   Okay, I'll file that for you.
         [APPELLANT]:                         Yes. Thank you.

N.T., 11/9/15, at    3 -4   (emphasis added). Counsel's statement that Appellant

could file his appeal "within 30 days          ...    from the disposition on the [motion

for] reconsideration" was erroneous, but the trial court did not correct that

statement.      The court therefore did not assure that Appellant had been

properly advised of the correct appeal deadline pursuant to Rule 704(C)(3).

      Moreover,      when       the   trial    court denied      Appellant's     motion for

reconsideration of his sentence in its December 1, 2015 order, the order

stated, "You have the right to appeal this decision but you must do so within

thirty (30) days of the date of this Order." That statement                    in the court's

order dated December 1, 2015 was erroneous. The final order from which

an appeal may be taken in a criminal case is the              judgment of sentence, not
an order disposing of a post- sentence motion.              Commonwealth v. Harper,
890 A.2d 1078, 1081 (Pa. Super. 2006). Even when an order disposing of                       a

post- sentence motion extends the 30 -day appeal period under Criminal Rule

720, the appeal is still from the order imposing sentence, because                  a   "direct

appeal in   a   criminal proceeding lies from the judgment of sentence." See

Commonwealth v. Preacher, 827 A.2d 1235, 1236 n.1                       (Pa. Super. 2003).

Here, under Rule 708(E), there was no extension of the 30 days.                            The

order's statement that Appellant could appeal within 30 days of its

December 1, 2015 order was incorrect.


                                              -9
J-S50039-16


        In Parlante, the trial court imposed        a   new sentence after revoking the

defendant's parole, and, when doing so, told the defendant that she could

appeal 30 days after denial of    a    post- sentence motion.              823 A.2d at 929.

As a result, the defendant did not file her appeal until             after her motion was

denied, by which time more than 30 days had expired from the imposition of

sentence. We declined to quash the appeal, explaining that the late appeal

"resulted from the trial court's misstatement of the appeal period, which

operated as     a   'breakdown in the court's operation.               '      Id., quoting
Coolbaugh, 770 A.2d at 791. The same               is   true here. The trial court's error

in   failing to correct the erroneous information provided to Appellant at the

time of sentencing, despite its obligation to assure that correct information

was provided under Rule 704(C), coupled with the further error in the

information provided in the court's December 1, 2015 order, constituted                   a


"breakdown in the court's operation" that excuses Appellant's late filing of

his appeal. We therefore decline to quash the appeal as untimely.

        Because Appellant has met the threshold requirements for our exercise

of jurisdiction, we accept the appeal and proceed to the merits.

                                      The Merits

        Preliminarily, we recognize   -     as do the     trial court and Commonwealth

- that Appellant's SIP sentence was analogous to                a   sentence of probation.

See Trial Court Opinion at 10; Commonwealth's Brief at 6 (both citing

Commonwealth v. Kuykendall,             2   A.3d 559, 563 -564 (Pa. Super. 2010)).


                                          - 10 -
J-S50039-16

We review a sentence imposed following a revocation of probation for an

error of law or an abuse of discretion.               Colon, 102 A.3d at 1041.

Accordingly, we apply that same standard in reviewing revocation of

Appellant's SIP sentence. See Kuykendall, 2 A.3d at 563             (dictum).5         "An

abuse of discretion     is   not merely an error of judgment, but   if in    reaching a

conclusion the law is overridden or misapplied or the judgment exercised is

manifestly unreasonable, or the result of partiality, prejudice, bias, or        ill   will,

as shown        by    the evidence or the record,          discretion   is    abused."
Commonwealth v. Burns, 988 A.2d 684, 689 (Pa. Super. 2009) (en banc)
(quoted citations omitted).
       As   noted, SIP       is a two -year   program designed to benefit certain

criminal offenders with drug and alcohol problems.               Treatment      in     the
program "is a privilege granted at the discretion of the sentencing court."

Kuykendall,     2 A.3d       at 565. During the two -year program, the sentenced
individual progresses from incarceration to in- patient drug treatment, out-

patient treatment and supervision, and, finally, reintegration into the


5   The focus    in Kuykendall was on whether revocation of SIP and
subsequent resentencing implicate double jeopardy. We held that they did
not, since the revocation is not a second punishment for the original
conviction, but rather an integral element of the original conditional SIP
sentence. The question in this case, concerning the effect of a sentencing
court's violation of Criminal Rule 708(D)(2), requiring statement on the
record of specific reasons for imposition of a revocation sentence, was not at
issue in Kuykendall and does not appear to have yet been addressed in a
published opinion.
J-S50039-16


community.     61 Pa.C.S. § 4105(b); see      Kuykendall,   2   A.3d at 560.6 The

program gives the Department of Corrections "maximum flexibility" to


6
    Section 4105(b) provides:

             Notwithstanding any credit to which the defendant may be
             entitled under 42 Pa.C.S. § 9760 (relating to credit for
             time served), the duration of the drug offender treatment
             program shall be 24 months and shall include the
             following:

             (1) A period in a State correctional institution of not less
             than seven months. This period shall include:

                    (i) The time during which the defendants are being
             evaluated by the department under section 4104(b)
             (relating to referral to State intermediate punishment
             program).

                   (ii) Following evaluation under subparagraph (i), not
             less than four months shall be in an institutional
             therapeutic community.

             (2)    A period of treatment in a community -based
             therapeutic community of at least two months.

             (3) A period of at least six -months' treatment through an
             outpatient addiction treatment facility. During the
             outpatient addiction treatment period of the drug offender
             treatment program, the participant may be housed in a
             community corrections center or group home or placed in
             an approved transitional residence. The participant must
             comply with any conditions established by the department
             regardless of where the participant resides during the
             outpatient addiction treatment portion of the drug offender
             treatment program.

             (4)   A period of supervised reintegration into the
             community for the balance of the drug offender treatment
             program, during which the participant shall continue to be
(Footnote Continued Next Page)


                                     - 12 -
J-S50039-16


"transfer   a   participant back and forth between less restrictive and more

restrictive settings." 61 Pa.C.S.         §   4105(c)(2).7

        Under Section 4105(f)(3), "A participant may be expelled from the

drug offender treatment program at any time in accordance with guidelines

established      by    the       department,         including    failure        to   comply   with

administrative or disciplinary procedures or requirements set forth by the

department." 61        Pa. C.S. §       4105(f)(3).        Section 9774 of the Sentencing

Code provides that if        a   SIP participant is expelled, the trial court may revoke

a    participant's SIP sentence after         a    hearing. At that point, "the sentencing

alternatives available to the court shall be the same as the alternatives

available at the time of initial sentencing." 42 Pa.C.S.               §    9774(c).

        Appellant concedes that he was expelled from the SIP program. N.T.,

11/9/15, at 2.         He does not challenge the                 trial court's exercise of its

discretion to revoke his participation in the program.                     Cf.    Commonwealth
v.   Mazzetti,    9 A.3d 228, 230 (Pa. Super.              2010) (revocation of parole is         a
(Footnote Continued)

                supervised by the department and                     comply with         any
                conditions imposed by the department.
7
       Section 4105(c)(1) states:      "Consistent with the minimum time
requirements set forth in subsection (b), the department may transfer, at its
discretion, a participant between a State correctional institution, an
institutional therapeutic community, a community -based therapeutic
community, an outpatient addiction treatment program and an approved
transitional residence. The department may also transfer a participant back
and forth between less restrictive and more restrictive settings based upon
the participant's progress or regression in treatment or for medical,
disciplinary or other administrative reasons."


                                                  - 13 -
J-S50039-16

matter committed to the sound discretion of the trial court, and that court's

decision will not be disturbed on appeal in the absence of an error of law or

an abuse of discretion).       Instead, Appellant limits his challenge to the trial

court's imposition of new sentences upon revocation of his SIP program

participation.      In particular, he asserts that the trial court abused its

discretion when it failed to state its reasons for Appellant's sentences on the

record in violation of Pennsylvania Rule of Criminal Procedure 708, which

states, "[t]he judge shall state on the record the reasons for the sentence

imposed." Pa.R.Crim.P. 708(D)(2).

         Appellant notes that, although he was expelled from SIP, he did not

commit     a   new crime.   Nevertheless, he was given lengthy new sentences on

each count which exceeded the benchmarks in the sentencing guidelines.

He contends       that his new sentences were "punishment for his failure to

complete SIP." Appellant's Brief at 14. He argues:

         The Appellant suffers from drug addiction issues. He asserts
         that to impose lengthier sentences upon being expelled from SIP
         than what was originally imposed is a punishment for his failure
         to complete the program. He contends that the new sentences
         were not warranted by the facts surrounding the violations or by
         the necessity to protect the public.        He maintains that the
         sentences    imposed   are   inconsistent    with the sentencing
         guidelines, contrary to the fundamental norms of the sentencing
         process and fail to consider his personal life situation.

Id. at    14 -15. Appellant asserts that there is nothing in the record from his

sentencing proceeding to allow him to determine whether the sentences

were based upon accurate, sufficient, and proper information, and he argues


                                        - 14 -
J-S50039-16


that the current record          is   not sufficient for this Court to determine whether

the trial court abused its discretion when it imposed the sentences.                  He

therefore asks that this matter be remanded for the trial court to conduct an

appropriate review of the facts surrounding his participation in the SIP

program; determine the nature and circumstances of his violations, his

participation history, and the levels of the program he completed; and set

forth the findings upon which his new sentences were based.                   Appellant's

Brief at 11 -12.

      In response, the Commonwealth acknowledges that the trial court                  is

required to articulate sufficient reasons on the record for                  a   sentence

imposed, but avers that the trial court in this instance gave "adequate"

reasons for its sentences by referencing Appellant's violation of his SIP

sentence.    The Commonwealth also refers to the trial court's Rule 1925(a)

opinion, in which the court explained its reasons for having imposed the

sentences at issue.            Commonwealth's Brief at      5 -7.   In that Rule 1925(a)

opinion, the trial court acknowledged the mandate to state on the record the

reasons for the sentences imposed and maintained that it satisfied the

requirement to do so.             Trial Court Opinion, 3/1/16, at 9.      The trial court

explained:

         This Court was informed of both the sentencing guidelines
         and       .  Memoranda and Recommendations of the
                       .   .


         Lackawanna     County    Adult Probation      and    Parole
         Department.     Moreover, for the instant matter, the
         Appellant was before the Court for sentencing following his
         termination from State Intermediate Punishment, the

                                               - 15 -
J-S50039-16


           sentence he received after his termination from the
           Lackawanna County Drug Treatment Court Program. The
           violation is clearly the reason for the revocation and
           sentence. Moreover, Appellant has been before this Court
           and under its supervision for a considerable length of time.
           In addition to this Court's observations, the record is
           replete with information       regarding the Appellant's
           character and history.       Furthermore, Appellant was
           terminated for violations in both Treatment Court and
           State Intermediate Punishment, demonstrating Appellant's
           disrespect for this Court's authority and the repeated
           assistance that has been provided.
Id. at   10.

         The Sentencing Code governs this issue. The Code provides that upon

revocation of SIP,          a   sentencing court has the same sentencing alternatives

that were available to it at the time of initial sentencing.            42 Pa.C.S.    §


9774(c). But the Code also mandates that when an offender              is   resentenced

following revocation of State Intermediate Punishment, the court shall

"make as       a       part of the record, and disclose in open court at the time of

sentencing,        a   statement of the reason or reasons for the sentence imposed."

See Commonwealth v. Cartrette, 83 A.3d 1030, 1041 (Pa. Super. 2013)

(en banc) (quoting 42 Pa. C.S.              §   9721(b)).8 Appellant's drug treatment



8
  Section 9721(b) provides: "In every case in which the court imposes a
sentence for a felony or misdemeanor, modifies a sentence, resentences an
offender following revocation of probation, county intermediate punishment
or State intermediate punishment or resentences following remand, the
court shall make as a part of the record, and disclose in open court at the
time of sentencing, a statement of the reason or reasons for the sentence
imposed.... Failure to comply shall be grounds for vacating the sentence or
resentence and resentencing the defendant."


                                                - 16 -
J-S50039-16


program was         a   State Intermediate Punishment program, 61 Pa. C.S.                        §


4105(a), and this Code requirement therefore                     is   directly applicable here.

Failure to comply with it "shall be grounds for vacating the sentence or

resentence and resentencing the defendant." Cartrette, 83 A.3d at 1041;

see also Commonwealth v. Rudy, 450 A.2d 102 (Pa. Super. 1982) (in the

absence of an explanation, remand for re- sentencing and articulation of the

reasons for    a   new sentence imposed after the revocation is warranted).

        Insofar as      is    relevant here, the requirement that         a    trial court explain

its sentence under Section 9721 and corresponding Criminal Rule 708 has

two components. First, the court must state its reasons on the record at the

time the sentence            is   imposed. See Commonwealth v. Riggins, 377 A.2d

140, 143 (Pa. 1977); Commonwealth v. Beasley, 570 A.2d 1336, 1338

(Pa. Super. 1990) ( "A sentencing court has a                  statutory duty to disclose         in

open court at the time of sentencing              a   statement of reasons for the sentence

imposed ").     Requiring the sentencing court to state its reasons at that time

provides   a   procedural mechanism for the aggrieved party both to attempt to

rebut    the    court's           explanation   and    inclination    before     the   sentencing

proceeding ends, and to identify and frame substantive claims for post -

sentence motions or appeal.               Commonwealth v. Reaves, 923 A.2d 1119,
1129 (Pa. 2007). Therefore, contrary to the Commonwealth's suggestion in

this case, it is not sufficient for the trial court to state its reasons in               a   post -

sentence Rule 1925(a) opinion.                  See Commonwealth v. Giles, 449 A.2d


                                                 - 17 -
J-S50039-16


641 (Pa. Super. 1982) (rejecting argument that the failure to state reasons

at the time of sentencing can be remedied by stating them in                    a    later

opinion); see also Commonwealth v. Harris, 457 A.2d 572, 574 -575 (Pa.

Super. 1983).     The reasons must be given "in open court at the time of

sentencing." 42   Pa. C.S. §   9721(b).

      Second, although "[a] sentencing court need not undertake             a   lengthy

discourse for its reasons for imposing    a   sentence,   ...   the record as   a   whole

must reflect the sentencing court's consideration of the facts of the crime

and character of the offender."     Commonwealth v. Crump, 995 A.2d 1280,
1283 (Pa. Super. 2010).        A "discourse on the court's sentencing philosophy,

as it applies to the defendant before it, is not   required." Commonwealth v.

Hill, 629 A.2d 949, 953    (Pa. Super. 1993).       But "the reasons must reflect

the judge's consideration of the sentencing code, the circumstances of the

offense and the character of the offender." Beasley, 570 A.2d at 1338; see

also Hill, 629 A.2d at 953 ( "Simply put, the sentencing judge must state his

or her reasons for the sentence imposed ").

      Mindful of these precepts, we turn to the record before us. The notes

of testimony from the November 9, 2015 SIP revocation hearing read as

follows:

           THE COURT:                   Mr. Flowers? Hello?

           [APPELLANT]:                 Hello, Your       Honor,     Michael
                                        Flowers.

           THE COURT:                   Michael, how are you?


                                        - 18 -
J-S50039-16


       [APPELLANT]   :      I'm well. I've been better.
       THE COURT:           Okay, I received back a letter
                            from     the   Department     of
                            Corrections indicating that you
                            have been terminated from the
                            program.
       [APPELLANT]   :      Yes, sir.

       THE COURT:           Attorney [for Appellant]?
       [DEFENSE COUNSEL]:   Judge, I reviewed the file and it
                            appears to me that [Appellant's]
                            prior record score is rather low.
                            The standard ranges for each
                            offense would be RS to 1. He
                            does have 1278 days credit for
                            this offense. He is ready to max
                            out in December, so I would
                            just ask for time served.
       THE COURT:           [Appellant], anything you'd like
                            to   say    before    I     impose
                            sentence?
       [APPELLANT]   :      Your Honor, the last four years
                            of my life I've been on two
                            different programs, I've learned
                            a lot about myself. I've learned
                            a lot about addiction.       You
                            know, I know that I'm a good
                            person, I just have a bad
                            problem. Really I just want to
                            thank you for the opportunities
                            that you've given me. I know
                            that I haven't really shown
                            through them [sic], but I have
                            learned a lot.   So it wasn't a
                            complete waste.
       THE COURT:           All right, Michael. In regard to
                            11 CR 2248, Count 1, the court
                            will be sentencing you to two to
                            five years on Count 1. One to
                            three years plus two years'

                            - 19 -
J-S50039-16


                                     probation on Count 2. Count 3,
                                     one to two years plus two years'
                                     probation; and on Count four,
                                     two years' probation. That will
                                     be an aggregate of 4 to 10
                                     years plus 6 years' probation.
                                     You must follow through on all
                                     your aftercare programs and
                                     everything required on parole.
                                     Thank you. [Defense Counsel ?]

N.T., 11/9/15, at 2 -3.   Thereafter followed the colloquy between Appellant

and defense counsel about post -trial proceedings that is quoted earlier in

this opinion.

      The notes of testimony show that at the time of sentencing, the trial

court failed to state "on the record the reasons for the sentence imposed," in

contravention of Section 9721(b) of the Sentencing Code and Criminal Rule

708(D)(2). The court may have believed that its reasons seemed apparent,

and we note that defense counsel did not object.        Nevertheless, the court's

failure to comply with the requirements set forth in the rule and statute at

issue is reversible error.   Accordingly, we are constrained to remand this

matter to the trial court for re- sentencing, at which time the court shall

comply with Criminal Rule 708(D)(2) and articulate adequate reasons for the

new sentence.   Because our disposition renders Appellant's second issue, in

which he asserts that his sentence   is   excessive, as yet unripe, we decline to

address it.




                                     - 20 -
J-S50039-16



      Judgment of sentence vacated. Case remanded for re- sentencing and

articulation of the   reasons   for the     sentence   imposed.   Jurisdiction

relinquished.



Judgment Entered.




J: sephD. Seletyn,
Prothonotary


Date: 10/24/2016




                                   - 21 -